Motion Granted in Part; Judgment Dated April 30, 2013, Withdrawn; Appeal
Dismissed and Memorandum Opinion filed November 25, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00015-CV


                        MANZOOR MEMON, Appellant

                                         V.

                          HAROON SHAIKH, Appellee

                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-28636


                 MEMORANDUM                       OPINION



      The parties have filed a Joint Motion to Dismiss Appeal representing that
they have settled the claims at issue. The parties request that we grant their motion,
vacate our judgment dated April 30, 2013, withdraw our opinion dated April 30,

                                          1
2013, and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).1 We grant the
parties’ motion in part. We withdraw our judgment dated April 30, 2013, and
dismiss the appeal. However, we deny their request to withdraw our April 30,
2013, opinion. See Tex. R. App. P. 42.1(c).



                                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




1
 The parties do not condition their motion on withdrawal of the opinion and do not seek any change in
the trial court’s judgment or that the case be remanded to the trial court.

                                                   2